DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-11, 13 and 29-39 are rejected under 35 U.S.C. 103 as being unpatentable over Tolman (US 2006/0018786) in view of Cap (US 2010/0044924).
Claim 8
Tolman discloses a packaged wax, wherein said wax comprises a unitary wax article (28) capable to fit within a lower portion (82) of a spill resistant container capable to receive said unitary wax article, said spill resistant container comprising a container (84) having at least one opening and being capable such that when said container contains a fluent substance and is oriented in any orientation, at least a portion of said fluent substance is prevented from running out of said container, wherein said unitary wax article is further capable of retaining a volume of melted wax (see figure 25a, 25b and [0141]).  Tolman does not disclose the amount of volume produced from the molten wax.  However, Cap discloses different sizes of a container adapted to receive melted wax, wherein the containers could have an internal volume between 0.5 to 80 ounces.  
Claim 9
Tolman further discloses when said wax article is heated, said wax article emits a predetermined scent (see [0141]).
Claim 10
Tolman further discloses the wax article comprises the unitarily packaged wax article.  Tolman discloses the wax article placed within a container (see figure 1).  
Claim 11
Tolman further discloses the package comprises at least partially transparent package so as to at least partially reveal said wax article contained therein (see [0193]).
Claim 13
Tolman further discloses the wax article comprises a wickless wax article or a wax article having a wick (30) (see [0142]).
Claims 29, 34 and 35
Tolman discloses a packaged wax article (10), said wax article having a shape wherein all but one surface of said wax article substantially fits to and matches the shape of a lower portion of a spill resistant container (82) adapted to receive said wax article (see 
Claims 30 and 36
Tolman further discloses when said wax article is heated, said wax article emits a predetermined scent (see [0141]).
Claims 31 and 37
Tolman, embodiment of figure 25a and 25b, does not disclose a connecting-member-free wax article.  However, Tolman, embodiment of figure 1, discloses the container including divider walls/connecting-member-free wax article (38) for dividing in 
Claims 32 and 38
Tolman further discloses the package comprises at least partially transparent package so as to at least partially reveal said wax article contained therein (see [0193]).
Claims 33 and 39
Tolman further discloses the wax article comprises a wickless wax article or a wax article having a wick (30) (see [0142]).
Claim 14 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Tolman (US 2006/0018786) and Cap (US 2010/0044924) as applied to claims 8 or 35 respectively above, and further in view of Goodsell (US 2016/0214778).
Claims 14 and 40
Tolman as modified by Cap discloses the range of volume of molten wax between 2.2 to 2.7 ounces, and wherein the wax article is unitarily packaged.  Tolman discloses the wax article placed within a container (see figure 1).  Tolman further discloses the package comprises at least partially transparent package so as to at least partially reveal said wax article contained therein (see [0193]).  Tolman further discloses the wax article comprises a wickless wax article (see [0142]).  Tolman does not disclose the transparent package comprising a clamshell.  However, Goodsell discloses a wax product enclosed placed within a clamshell, including a hinged lid (see [0021]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the .

Response to Arguments
Applicant’s arguments with respect to claims 8-11, 13, 14 and 29-40 have been considered but are moot in view of a new ground of rejection.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAFAEL A. ORTIZ whose telephone number is (571)270-5240. The examiner can normally be reached Monday - Friday 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RAFAEL A. ORTIZ
Primary Examiner
Art Unit 3736



/RAFAEL A ORTIZ/Primary Examiner, Art Unit 3736